                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-   tJ tJ lft/c:/-5!
               v.                                    INDICTMENT

ALEXA DARON GRAHAM, aka                              18 U.S.C. § 39A
 Daron Alexander Graham
                                                    Forfeiture Allegation(s)
                Defendant.
                                                    UNDER SEAL


                                THE GRAND JURY CHARGES:

                                           COUNT 1
                             (Aiming a Laser Pointer at an Aircraft)
                                       (18 U.S.C. § 39A)

       On or about August 7, 2020, in the District of Oregon, defendant ALEXA DARON

GRAHAM, aka Daron Alexander Graham, did unlawfully and knowingly aim the beam of a

laser pointer at a Portland Police Bureau Cessna 172, known as Air One, an aircraft in the special

aircraft jurisdiction of the United States;

       In violation of Title 18, United States Code, Section 39A.

II I

II I

I II

II I
Indictment                                                                                   Page 1
                                                                                     Revised April 20 18
                           FIRST FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), the laser pointer involved in that

offense.

Dated: September   l- 3, 2020                       A TRUE BILL.




Presented by:

BILLY J. WILLIAMS
United States Attorney



~~
Assistant United States Attorney




Graham Indictment                                                                            Page2
